          Case 5:20-cv-03224-SAC Document 6 Filed 11/02/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


KEVIN LAWRENCE OUELLETTE,

               Plaintiff,

               v.                                                     CASE NO. 20-3224-SAC

KANSAS BUREAU OF INVESTIGATON,
et al.,

               Defendants.



                                MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. Plaintiff is a pretrial detainee held at the

McPherson County Jail in McPherson, Kansas.            On October 5, 2020, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 5) (“MOSC”), granting Plaintiff until

October 30, 2020, in which to show good cause why his Complaint should not be dismissed for

failure to state a claim. Plaintiff has failed to respond by the Court’s deadline.

       Plaintiff alleges that he is being held on a charge for failure to register. See State v.

Ouellette, Case No. 20-CR-96 (McPherson County District Court). Plaintiff argues that his

registration obligations have expired and he should no longer be required to register. Plaintiff

alleges that the Kansas Bureau of Investigation has required him to register improperly since

2007 and he is currently falsely incarcerated due to their negligence. Plaintiff names the Kansas

Bureau of Investigation (“KBI”) and the McPherson County Sheriff’s Office as defendants.

Plaintiff seeks compensatory damages and seeks to have his 2008 convictions for failure to

register removed from his criminal record.

       The Court found in the MOSC that the Court may be prohibited from hearing Plaintiff’s

                                                  1
          Case 5:20-cv-03224-SAC Document 6 Filed 11/02/20 Page 2 of 3




claims under Younger v. Harris, 401 U.S. 37, 45 (1971). The Court also found that to the extent

Plaintiff challenges the validity of his sentence in his state criminal case, his federal claim must

be presented in habeas corpus. “[A] § 1983 action is a proper remedy for a state prisoner who is

making a constitutional challenge to the conditions of his prison life, but not to the fact or length

of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added).

       Likewise, before Plaintiff may proceed in a federal civil action for monetary damages

based upon an invalid conviction or sentence, he must show that his conviction or sentence has

been overturned, reversed, or otherwise called into question. Heck, 512 U.S. 477. Plaintiff has

not alleged that the conviction or sentence has been invalidated.

       Plaintiff names the KBI as a defendant. The State of Kansas and its agencies are

absolutely immune from suits for money damages under the Eleventh Amendment. The Eleventh

Amendment presents a jurisdictional bar to suits against a state and “arms of the state” unless the

state waives its immunity. Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (quoting

Wagoner Cnty. Rural Water Dist. No. 2 v. Grand River Dam Auth., 577 F.3d 1255, 1258 (10th

Cir. 2009)). Therefore, in the absence of some consent, a suit in which an agent or department of

the state is named as a defendant is “proscribed by the Eleventh Amendment.” Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). It is well established that Congress did not

abrogate the states’ sovereign immunity when it enacted § 1983. Quern v. Jordan, 440 U.S. 332,

338–45 (1979); Ruiz v. McDonnell, 299 F.3d 1173, 1181 (10th Cir. 2002).

       Plaintiff has not named an individual defendant and names the McPherson County

Sheriff’s Office as the only defendant in addition to the KBI. To impose § 1983 liability on the

county and its officials for acts taken by its employee, plaintiff must show that the employee

committed a constitutional violation and that a county policy or custom was “the moving force”



                                                 2
           Case 5:20-cv-03224-SAC Document 6 Filed 11/02/20 Page 3 of 3




behind the constitutional violation. Myers v. Oklahoma Cty. Bd. of Cty. Comm’rs, 151 F.3d

1313, 1318 (10th Cir. 1998) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 695 (1978)).

The Supreme Court explained that in Monell they decided “a municipality can be found liable

under § 1983 only where the municipality itself causes the constitutional violation at issue,” and

“there are limited circumstances in which an allegation of a ‘failure to train’ can be the basis for

liability under § 1983.” City of Canton, Ohio v. Harris, 489 U.S. 378, 385–86 (1989). Plaintiff

has pointed to no policy or deficiency in the training program used by the Sheriff’s Department.

         The Court’s MOSC provided that “[f]ailure to respond by the Court’s deadline may result

in dismissal of this case without further notice for failure to state a claim.” Plaintiff has failed to

respond to the Court’s MOSC and has failed to show good cause why his Complaint should not

be dismissed for failure to state a claim.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated November 2, 2020, in Topeka, Kansas.



                                               s/ Sam A. Crow
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                  3
